Citation Nr: 0638394	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-23 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder, and if so, entitlement to service 
connection for the same.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1987 to 
February 1990, and from February 16 to February 19, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which declined to reopen the 
previously denied claim of entitlement to service connection 
for a left knee disability.

As discussed below, the claim is reopened; however, a remand 
is necessary to further develop the claim.  The merits of the 
issue are therefore REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


FINDINGS OF FACT

1.  By rating decision in June 1991, service connection for a 
left knee disorder was denied.  The veteran did not appeal.

2.  The last final disallowance was by rating decision in 
April 2002.

3.  Evidence received since April 2002 relates to 
unestablished facts necessary to substantiate the claim for 
service connection for a left knee disorder, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The June 1991 rating decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160, 19.129, 19.192 (1990).

2.  New and material evidence having been submitted on the 
issue of service connection for a left knee disorder, the 
application to reopen is granted. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New & Material Evidence

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2006).  As will be discussed below, the 
Board finds that new and material evidence has been submitted 
sufficient to reopen the claim, but that a remand is in order 
prior to Board review of the merits; therefore, a full 
discussion of whether VA met these duties is not needed at 
this time.  

By rating decision in June 1991, service connection for a 
left knee disorder was denied.  At that time, no diagnosis 
was of record which could be linked to the veteran's service.  
The veteran did not appeal this decision; therefore, the 
rating decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.160, 19.129, 19.192 (1990).  He attempted to 
reopen the claim later, and was denied by rating decision 
dated in April 2002, as only duplicative evidence had been 
submitted.  Because he did not appeal this decision either, 
it is the last final disallowance of his claim.

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5108 
(West 2002).  "New" evidence is existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence is existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2006).  
Evidence added to the file since April 2002 includes an 
August 2002 private examination report, documenting a 
traumatic injury to the veteran's knee during his military 
service (which is confirmed by the veteran's service medical 
records) and indicating that the veteran has had problems 
with that knee since that time. Diagnoses of chondromalacia 
and early degenerative changes are noted.

Presuming the credibility of these statements for the limited 
purpose of ascertaining their materiality, the exam report is 
considered both new and material to the issue at hand.  See 
Justus v. Principi, 3 Vet. App. 510, 512 (1992).  
Specifically, it is new, as it had not been submitted to 
agency decisionmakers previously.  It is material, because it 
relates directly to unestablished facts necessary to 
substantiate the claim.  It establishes diagnoses referable 
to the knee and indicates a possible connection to the 
veteran's service, raising a reasonable possibility of 
substantiating the claim.  Both elements having been met, new 
and material evidence has been submitted.  The claim of 
entitlement to service connection for a left knee disorder is 
reopened.
.  

ORDER

New and material evidence having been submitted, the 
application to reopen the previously denied claim of 
entitlement to service connection for a left knee disorder is 
granted.


REMAND

Regarding the merits of the veteran's claim for service 
connection for a left knee disorder, additional development 
is required.  The Board is required to seek a medical opinion 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the current disability 
may be associated with the in-service event, injury or 
disease.  38 C.F.R. § 3.159(c)(4) (2006).  

Here, the current medical evidence establishes that the 
veteran receives treatment for chondromalacia and 
degenerative changes of the left knee.  The veteran's service 
medical records confirm the existence of a "patellar 
abnormality of the left knee (fracture)" on February 20, 
1991, prior to his separation.  The question therefore 
remains whether the evidence indicates that there may be an 
association between the two.  Such an indication will be 
found when there is "medical evidence that suggests a nexus 
but it too equivocal or lacking in specificity to support a 
decision on the merits."  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006). 

In the instant case, an August 2002 private examination 
report implied that the veteran's current left knee 
complaints stemmed from an injury sustained in the service 
nearly ten years prior.  While it is evident that the 
treating physician was aware of the veteran's knee disorder 
in service, it is unclear whether he was able to review the 
actual service medical records surrounding the abnormality in 
order to make an informed assessment of the situation.  The 
exact extent of the veteran's left knee disorder also is 
unclear, as current radiographic reports are not of record.  
Therefore, a medical exam is required, as is an opinion that 
considers the entire record before the claim is ready for 
adjudication.

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) have 
been interpreted to apply to all aspects of service 
connection claims, to include the initial disability rating 
and effective date elements of the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to so comply. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for service connection, to include 
the rating criteria by which a disability 
granted service connection will be 
evaluated and how the effective date of 
that grant will be assigned.


2.  Request any outstanding private 
treatment records from the veteran 
concerning treatment for his left knee 
disability.

3.  Schedule the veteran for a VA joints 
examination to determine the nature and 
severity of any disorder of the left knee.  
All testing deemed necessary, to include 
x-rays, should be conducted.  The examiner 
is asked to review the claims file and 
render an opinion as to whether it is at 
least as likely as not (probability of 
fifty percent or more)  that the veteran's 
left knee abnormality noted in service in 
February 1991 is related to his current 
left knee disorder.  Specific attention is 
invited to the tabbed medical records in 
the file.  A rationale for any opinion 
offered is requested.

4.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


